Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. sec. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 94 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 9,892,327 B2 to Ogale et al. that is assigned to Waymo LLC and that was filed in 2016 and in view of U.S. Patent No.: 10262466 B2 to Guo et al. that was filed in 2015 and that is assigned to Qualcomm, Inc. (hereinafter “Guo”). 

    PNG
    media_image1.png
    836
    728
    media_image1.png
    Greyscale
Ogale et al discloses “…94. (Original) A LIDAR system, comprising: at least one processor configured to: control at least one LIDAR light source for illuminating a field of view;  (see abstract); 
receive from a group of light detectors a plurality of input signals indicative of reflections of light from objects in the field of view;  (see block 128 where the lidar range finder provide an illumination to a target area and in FIG. 3a the vehicles position and location is determined n the lidar point clouds as 308, 3069 and 304)  
    PNG
    media_image2.png
    847
    877
    media_image2.png
    Greyscale

process a first subset of the input signals associated with a first region of the field of view to detect a first object in the first region, (see FIG. 3c where the region of the tail lights is focused in on by the processor in a rear of the vehicle for regions 344a, 344b and 342)
wherein processing the first subset is performed individually on each input signal of the first subset of the input signals; (see col. 14, line 1-50 and col. 13, lines 19 to col. 14, line 45 where the optical receiver device only receives a short exposure to view the images of the field of view of the rear of the vehicle to view if the turn signal lights are on and blinking for regions 344a and 344b and ignores the remainder of the objects)
process a second subset of the input signals associated with a second region of the field of view to detect at least one second object in the second region, (see col. 13, lines 19 to col. 14, line 45 where the optical receiver device only receives a short exposure to view the images of the field of view of the rear of the vehicle to view if the turn signal lights are on and blinking for regions 344a and 344b and ignores the remainder of the objects)”.  
Ogale is silent but Guo teaches “…wherein the at least one second object is located at a greater distance from the at least one light source than the first object and  (see FIG. 7 where objects in the background are determined from objects in the foreground as shown by distance 765 and 764)

    PNG
    media_image3.png
    866
    1024
    media_image3.png
    Greyscale
wherein processing of the second subset includes processing together input signals of the second subset; and output information indicative of a distance to the first object and information indicative of a distance to the at least one second object.  (see FIG. 7 where objects in the background are determined from objects in the foreground as shown by distance 765 and 764; see col 18, lines 1-65 and col. 8, line 26 where the depth information is determined by lidar input signals; see col. 21, lines 1-50); 
    PNG
    media_image4.png
    699
    1076
    media_image4.png
    Greyscale
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of  Guo with the disclosure of Ogale since Guo teaches that a vehicle can determine a depth of an object using a LIDAR sensor in col. 8, lines 25-35 and then distinguish the background from the foreground.  The camera image can be adjusted by the LIDAR depth information.  The combined imaged can then be determined to have what objects are in the foreground and which are in the background. See block 1006. The point cloud can then be altered based on the background and foreground objects.  See blocks 1002-1014.  This can provide an improved image that correctly depicts objects in the foreground and those in the background.  See FIG. 10 and the abstract and claims 1-10. 
Claim 95 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 9,892,327 B2 to Ogale et al. that is assigned to Waymo LLC and that was filed in 2016 and in view of U.S. Patent No.: 10262466 B2 to Guo et al. that was filed in 2015 and that is assigned to Qualcomm, Inc. (hereinafter “Guo”) and in view of International Patent Pub. No.: WO 2015/136100 A2 to Kubacki that was filed in 2014.
Ogale is silent but Kuback teaches “..95. (Original) The LIDAR system of claim 94, wherein the at least one processor is further configured to receive the first subset of the input signals and second subset of the input signals in a time frame associated with single scanning cycle”.  (see paragraph 20-33 where the reflection and intensity of the foreground smudge is detected and indicates this is not in the background but a smudge based on the intensity and the   processor indicates this is a spurious reflection). 

    PNG
    media_image3.png
    866
    1024
    media_image3.png
    Greyscale
Guo teaches “…wherein processing of the second subset includes processing together input signals of the second subset; and output information indicative of a distance to the first object and information indicative of a distance to the at least one second object.  (see FIG. 7 where objects in the background are determined from objects in the foreground as shown by distance 765 and 764; see col 18, lines 1-65 and col. 8, line 26 where the depth information is determined by lidar input signals; see col. 21, lines 1-50);  	
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of KUBACKI et al. with the disclosure of Ogale since KUBACKI teaches that a vehicle can determine a depth of an object that is in the background and also a LIDAR intensity that is sufficiently too large to indicate a smudge on the LIDAR device. The processor can then discard this as a “spurious reflection” and an error to provide for a higher accuracy.     See paragraph 5-13 of Kubacki.  

    PNG
    media_image3.png
    866
    1024
    media_image3.png
    Greyscale
wherein processing of the second subset includes processing together input signals of the second subset; and output information indicative of a distance to the first object and information indicative of a distance to the at least one second object.  (see FIG. 7 where objects in the background are determined from objects in the foreground as shown by distance 765 and 764; see col 18, lines 1-65 and col. 8, line 26 where the depth information is determined by lidar input signals; see col. 21, lines 1-50); 
    PNG
    media_image4.png
    699
    1076
    media_image4.png
    Greyscale
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of  Guo with the disclosure of Ogale since Guo teaches that a vehicle can determine a depth of an object using a LIDAR sensor in col. 8, lines 25-35 and then distinguish the background from the foreground.  The camera image can be adjusted by the LIDAR depth information.  The combined imaged can then be determined to have what objects are in the foreground and which are in the background. See block 1006. The point cloud can then be altered based on the background and foreground objects.  See blocks 1002-1014.  This can provide an improved image that correctly depicts objects in the foreground and those in the background.  See FIG. 10 and the abstract and claims 1-10. 

Claim 96 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 9,892,327 B2 to Ogale et al. that is assigned to Waymo LLC and that was filed in 2016 and in view of U.S. Patent No.: 10262466 B2 to Guo et al. that was filed in 2015 and that is assigned to Qualcomm, Inc. (hereinafter “Guo”). 
 
Ogale is silent but Guo teaches “…96. (Original) The LIDAR system of claim 94, wherein the first region of the field of view is associated with a foreground portion of the field of view and the second region of the field of view is associated with a background portion of the field of view”. (see FIG. 7 where objects in the background are determined from objects in the foreground as shown by distance 765 and 764; see col 18, lines 1-65 and col. 8, line 26 where the depth information is determined by lidar input signals; see col. 21, lines 1-50)

    PNG
    media_image3.png
    866
    1024
    media_image3.png
    Greyscale
wherein processing of the second subset includes processing together input signals of the second subset; and output information indicative of a distance to the first object and information indicative of a distance to the at least one second object.  (see FIG. 7 where objects in the background are determined from objects in the foreground as shown by distance 765 and 764; see col 18, lines 1-65 and col. 8, line 26 where the depth information is determined by lidar input signals; see col. 21, lines 1-50); 
    PNG
    media_image4.png
    699
    1076
    media_image4.png
    Greyscale
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of  Guo with the disclosure of Ogale since Guo teaches that a vehicle can determine a depth of an object using a LIDAR sensor in col. 8, lines 25-35 and then distinguish the background from the foreground.  The camera image can be adjusted by the LIDAR depth information.  The combined imaged can then be determined to have what objects are in the foreground and which are in the background. See block 1006. The point cloud can then be altered based on the background and foreground objects.  See blocks 1002-1014.  This can provide an improved image that correctly depicts objects in the foreground and those in the background.  See FIG. 10 and the abstract and claims 1-10. 

Claim 97 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 9,892,327 B2 to Ogale et al. that is assigned to Waymo LLC and that was filed in 2016 and in view of U.S. Patent No.: 10262466 B2 to Guo et al. that was filed in 2015 and that is assigned to Qualcomm, Inc. (hereinafter “Guo”). 

Ogale is silent but Guo teaches “…97. (Original) The LIDAR system of claim 94, wherein the first region of the field of view and the second region of the field of view are spatially separated. (see FIG. 7 where objects in the background are determined from objects in the foreground as shown by distance 765 and 764; see col 18, lines 1-65 and col. 8, line 26 where the depth information is determined by lidar input signals; see col. 21, lines 1-50)

    PNG
    media_image3.png
    866
    1024
    media_image3.png
    Greyscale
wherein processing of the second subset includes processing together input signals of the second subset; and output information indicative of a distance to the first object and information indicative of a distance to the at least one second object.  (see FIG. 7 where objects in the background are determined from objects in the foreground as shown by distance 765 and 764; see col 18, lines 1-65 and col. 8, line 26 where the depth information is determined by lidar input signals; see col. 21, lines 1-50); 
    PNG
    media_image4.png
    699
    1076
    media_image4.png
    Greyscale
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of  Guo with the disclosure of Ogale since Guo teaches that a vehicle can determine a depth of an object using a LIDAR sensor in col. 8, lines 25-35 and then distinguish the background from the foreground.  The camera image can be adjusted by the LIDAR depth information.  The combined imaged can then be determined to have what objects are in the foreground and which are in the background. See block 1006. The point cloud can then be altered based on the background and foreground objects.  See blocks 1002-1014.  This can provide an improved image that correctly depicts objects in the foreground and those in the background.  See FIG. 10 and the abstract and claims 1-10. 

Claims 98-102 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 9,892,327 B2 to Ogale et al. that is assigned to Waymo LLC and that was filed in 2016 and in view of U.S. Patent No.: 10262466 B2 to Guo et al. that was filed in 2015 and that is assigned to Qualcomm, Inc. (hereinafter “Guo”) and in view of International Patent Pub. No.: WO 2015/136100 A2 to Kubacki that was filed in 2014.
Ogale is silent but Kuback teaches “…98. (Original) The LIDAR system of claim 97, wherein the at least one processor is further configured to control the at least one LIDAR light source to illuminate the first region of the field of view in a first illumination level and to illuminate the second region of the field of view in a second illumination level lower than the first illumination level…” (see paragraph 30-32) 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of KUBACKI et al. with the disclosure of Ogale since KUBACKI teaches that a vehicle can determine a depth of an object that is in the background and also a LIDAR intensity that is sufficiently too large to indicate a smudge on the LIDAR device. The processor can then discard this as a “spurious reflection” and an error to provide for a higher accuracy.     See paragraph 5-13 of Kubacki.  


    PNG
    media_image5.png
    776
    790
    media_image5.png
    Greyscale
 Ogale is silent but Kuback teaches “…99. (Original) The LIDAR system of claim 94, wherein the first region of the field of view and the second region of the field of view at least partially overlap. (see FIG. 4 and objects 135 and 130 where the field of view shown by 134 and 136 to detectors 124 and 126 overlap and paragraph 28-37)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of KUBACKI et al. with the disclosure of Ogale since KUBACKI teaches that a vehicle can determine a depth of an object that is in the background and also a LIDAR intensity that is sufficiently too large to indicate a smudge on the LIDAR device. The processor can then discard this as a “spurious reflection” and an error to provide for a higher accuracy.     See paragraph 5-13 of Kubacki.  

Kuback teaches “…100. (Original) The LIDAR system of claim 94, wherein a same group of detectors generate the first subset of the input signals and second subset of the input signals. (see FIG. 4 and objects 135 and 130 where the field of view shown by 134 and 136 to detectors 124 and 126 overlap and paragraph 28-37)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of KUBACKI et al. with the disclosure of Ogale since KUBACKI teaches that a vehicle can determine a depth of an object that is in the background and also a LIDAR intensity that is sufficiently too large to indicate a smudge on the LIDAR device. The processor can then discard this as a “spurious reflection” and an error to provide for a higher accuracy.     See paragraph 5-13 of Kubacki.  

Ogale is silent but Kuback teaches “…101. (Original) The LIDAR system of claim 94, wherein a size of at least one of the first region and the second region is predefined. (see FIG. 4 and objects 135 and 130 where the field of view shown by 134 and 136 to detectors 124 and 126 overlap and paragraph 28-37)
Ogale is silent but Kuback teaches “…102. (Original) The LIDAR system of claim 94, wherein the at least one processor is further configured to dynamically define a size of the second region. (see FIG. 4 and objects 135 and 130 where the field of view shown by 134 and 136 to detectors 124 and 126 overlap and paragraph 28-37)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of KUBACKI et al. with the disclosure of Ogale since KUBACKI teaches that a vehicle can determine a depth of an object that is in the background and also a LIDAR intensity that is sufficiently too large to indicate a smudge on the LIDAR device. The processor can then discard this as a “spurious reflection” and an error to provide for a higher accuracy.     See paragraph 5-13 of Kubacki.  

Claim 103 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 9,892,327 B2 to Ogale et al. that is assigned to Waymo LLC and that was filed in 2016 and in view of U.S. Patent No.: 10262466 B2 to Guo et al. that was filed in 2015 and that is assigned to Qualcomm, Inc. (hereinafter “Guo”).

Ogale discloses “…103. (Original) The LIDAR system of claim 102, wherein the at least one processor is further configured to dynamically define the size of second region based on at least one of ambient lighting conditions, object reflectivity, noise levels, vehicle speed, and driving environment”.  (see col. 14, line 1-50 and col. 13, lines 19 to col. 14, line 45 where the optical receiver device only receives a short exposure to view the images of the field of view of the rear of the vehicle to view if the turn signal lights are on and blinking for regions 344a and 344b and ignores the remainder of the objects)

    PNG
    media_image3.png
    866
    1024
    media_image3.png
    Greyscale
wherein processing of the second subset includes processing together input signals of the second subset; and output information indicative of a distance to the first object and information indicative of a distance to the at least one second object.  (see FIG. 7 where objects in the background are determined from objects in the foreground as shown by distance 765 and 764; see col 18, lines 1-65 and col. 8, line 26 where the depth information is determined by lidar input signals; see col. 21, lines 1-50); 
    PNG
    media_image4.png
    699
    1076
    media_image4.png
    Greyscale
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of  Guo with the disclosure of Ogale since Guo teaches that a vehicle can determine a depth of an object using a LIDAR sensor in col. 8, lines 25-35 and then distinguish the background from the foreground.  The camera image can be adjusted by the LIDAR depth information.  The combined imaged can then be determined to have what objects are in the foreground and which are in the background. See block 1006. The point cloud can then be altered based on the background and foreground objects.  See blocks 1002-1014.  This can provide an improved image that correctly depicts objects in the foreground and those in the background.  See FIG. 10 and the abstract and claims 1-10. 
Claims 104-105 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 9,892,327 B2 to Ogale et al. that is assigned to Waymo LLC and that was filed in 2016 and in view of U.S. Patent No.: 10262466 B2 to Guo et al. that was filed in 2015 and that is assigned to Qualcomm, Inc. (hereinafter “Guo”) and in view of International Patent Pub. No.: WO 2015/136100 A2 to Kubacki that was filed in 2014.

Ogale is silent but Kubacki teaches “…104. (Original) The LIDAR system of claim 94, wherein the at least one processor is further configured to initially process the second subset of input signals by analyzing the  input signals of the second subset individually, and when no object is definitively detected, process the second subset by combining at least two input signals of the second subset”. (see paragraph 28-37)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of KUBACKI et al. with the disclosure of Ogale since KUBACKI teaches that a vehicle can determine a depth of an object that is in the background and also a LIDAR intensity that is sufficiently too large to indicate a smudge on the LIDAR device. The processor can then discard this as a “spurious reflection” and an error to provide for a higher accuracy.     See paragraph 5-13 of Kubacki.  

Ogale is silent but Kubacki teaches “…105. (Original) The LIDAR system of claim 94, wherein the at least one processor is further configured to initially determine that at least some of the second subset of the input signals are associated with insufficient detection information, and thereafter process the second subset by combining at least two input signals of the second subset… ”. (see paragraph 28-37)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of KUBACKI et al. with the disclosure of Ogale since KUBACKI teaches that a vehicle can determine a depth of an object that is in the background and also a LIDAR intensity that is sufficiently too large to indicate a smudge on the LIDAR device. The processor can then discard this as a “spurious reflection” and an error to provide for a higher accuracy.     See paragraph 5-13 of Kubacki.  

Claims 106-108 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: 9,892,327 B2 to Ogale et al. that is assigned to Waymo LLC and that was filed in 2016 and in view of U.S. Patent No.: 10262466 B2 to Guo et al. that was filed in 2015 and that is assigned to Qualcomm, Inc. (hereinafter “Guo”) and in view of U.S. Patent Application Pub. No.: US 2010/0253688 A1 to Cui et a. that was filed in 2010. 
Ogale is silent but Cui teaches “…106. (Original) The LIDAR system of claim 94, wherein the at least one processor is configured to cause illumination of the field of view by moving at least one light deflector in a scanning cycle to deflect light from the at least one light source such that during the scanning cycle the at least one light deflector is moved through a plurality of different instantaneous positions”. (see paragraph 59)
	
    PNG
    media_image6.png
    778
    748
    media_image6.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of CUI et al. with the disclosure of Ogale since CUI et al. teaches that a LIDAR device that is 2d can be steered using an optical acoustic deflector EOLD.  This can make the 2-d LIDAR device steered to a number of different 3d directions.  See paragraph 59-61.  

Ogale is silent but Kubacki teaches “…107. (Original) The LIDAR system of claim 106, wherein for each particular instantaneous position of the at least one light deflector, a sensor including the group of light detectors is configured to generate a portion of the plurality of input signals, each of the input signals being associated with an output of a corresponding pixel of the sensor. t… ”. (see paragraph 28-37 and FIG. 4 pixels 126, 124)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of KUBACKI et al. with the disclosure of Ogale since KUBACKI teaches that a vehicle can determine a depth of an object that is in the background and also a LIDAR intensity that is sufficiently too large to indicate a smudge on the LIDAR device. The processor can then discard this as a “spurious reflection” and an error to provide for a higher accuracy.     See paragraph 5-13 of Kubacki.  

Ogale is silent but Kubacki teaches “…108. (Original) The LIDAR system of claim 106, wherein first and second subsets of the input signals are received during the scanning cycle. (see paragraph 28-97 and FIG. 4-7). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of KUBACKI et al. with the disclosure of Ogale since KUBACKI teaches that a vehicle can determine a depth of an object that is in the background and also a LIDAR intensity that is sufficiently too large to indicate a smudge on the LIDAR device. The processor can then discard this as a “spurious reflection” and an error to provide for a higher accuracy.     See paragraph 5-13 of Kubacki.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668